Citation Nr: 9935839	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  96-42 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for asthma, including 
as secondary to tobacco use.

2.  Entitlement to service connection for pneumonia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1956.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1995 RO decision which denied the veteran's 
claims for service connection for asthma and pneumonia.  In 
May 1998, the Board remanded the case to the RO for further 
evidentiary and procedural development.  In an April 1999 
decision, the RO specifically denied service connection for 
asthma as secondary to tobacco usage, and this is part of the 
appeal.  The case was subsequently returned to the Board, and 
a hearing was held before a member of the Board in October 
1999. 

The Board notes that the veteran also appealed an RO decision 
which denied service connection for a back disability.  
However, he withdrew his appeal of this issue at the Board 
hearing, and the matter is no longer on appeal.  


FINDING OF FACT

The veteran has not submitted competent evidence to show 
plausible claims for service connection for asthma (including 
as due to tobacco use) and pneumonia.


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims for 
service connection for asthma (including as due to tobacco 
use) and pneumonia.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from September 
1954 to September 1956.

The Board notes that the veteran's service medical records 
are unavailable, having been destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC).

Post-service medical records are entirely negative for 
treatment of pneumonia.

Private medical records from J. M. Croft, M.D. dated from 
1987 to 1993 reflect treatment for asthma and asthmatic 
bronchitis.  A November 1987 treatment note shows that the 
veteran reported a one-month history of asthma; he said this 
was his first episode in eight years.  A May 1991 treatment 
note indicates that the veteran had asthma since age 43, but 
it had been worse for the past six years.  The veteran 
reported that he had not smoked for 25 years.

Private medical records dated from February 1988 to March 
1993 from Grace Hospital reflect treatment for asthma.  A 
February 1988 admission note shows that the veteran reported 
a history of asthma and chronic obstructive pulmonary disease 
(COPD); the diagnosis was asthma.  An August 1989 chest X-ray 
study showed findings compatible with emphysematous change; 
the diagnostic impression was hyperaeration without evidence 
of acute infiltrate or atelectasis.  A November 1989 history 
and physical, completed by Dr. Croft, indicated that the 
veteran was well known to him, and had recurrent bronchial 
asthma and possibly some underlying COPD.  He noted that the 
veteran had asthma for approximately 5 years, and that both 
his mother and brother had asthma.  He indicated that that 
the veteran did not smoke, and diagnosed status asthmaticus.  
A May 1991 admission note shows that the veteran presented 
with complaints of chest pain; the examiner noted that the 
veteran was 57 years old, had asthma since age 43 and had not 
smoked for 25 years.  The admitting diagnoses were chest pain 
and diaphoresis, rule out myocardial event, asthma, and a 
positive family history for heart disease and diabetes 
mellitus.  On discharge in June 1991, the diagnoses were 
chest pain, with no evidence for an acute myocardial event, 
symptomatic asthma, and a positive family history for heart 
disease and diabetes mellitus.  A July 1991 admission note 
shows that the veteran reported a history of asthma for the 
past 20 years; the diagnosis was asthma.  A March 1993 
admission note indicates that the veteran had asthma since 
age 43.  A chest X-ray study showed no active lung disease.  
A March 1993 discharge summary indicates diagnoses of chest 
pain of undetermined etiology, cardiac arrhythmia, severe 
bronchial asthma, and hypertension.

VA outpatient treatment records dated from July 1988 to 
October 1993 reflect treatment for asthma.  An August 1988 
note from the pulmonary disease clinic shows that the veteran 
reported that his asthma began precipitously in October 1987 
with a lower respiratory infection, and he previously had 
asthma in 1976.  He reported that he began smoking at age 13, 
and quit one year ago.  He also reported that his son had 
asthma.  The diagnostic impression was asthma, controlled.  A 
December 1988 note shows that he was treated for bronchitis.

A medical record dated in February 1993 from McDowell 
Hospital reflects that the veteran underwent pulmonary 
function tests and was diagnosed with asthma.

In October 1993, the RO received the veteran's claims for 
service connection for asthma and pneumonia, which he said 
were incurred in November 1954 at Fort Jackson, South 
Carolina.  He said he was treated for these conditions at the 
Army Hospital at Fort Jackson.  He reported that after 
service, he was treated for asthma at Grace Hospital from 
1988 to 1993, and at the Asheville VA Medical Center (VAMC) 
from 1988 to the present.  He said that F. Davis knew that he 
had asthma and pneumonia in November 1954.

Records from the Social Security Administration (SSA) reflect 
that the veteran was awarded disability benefits in October 
1993 based on a primary diagnosis of asthma, and a secondary 
diagnosis of cardiac dysrhythmia.  It was determined that the 
disability began in September 1991.  In a May 1988 Disability 
Report, the veteran stated that his disabling condition was 
severe bronchial asthma and COPD, and that such conditions 
first bothered him in 1969.  He said medication controlled 
the conditions until October 1987, when they worsened.  He 
also reported that Dr. Croft treated him from October 1987 to 
March 1988 for asthma and "walking pneumonia."

In a Request for Information Needed to Reconstruct Medical 
Data dated in May 1994, the veteran stated that he was 
treated for bronchial pneumonia in November 1954 for one week 
at the hospital in Fort Jackson, South Carolina, and that he 
was treated for a high fever for two weeks in the summer of 
1955 at Fort Benjamin Harrison, Indiana.

In an undated statement, the veteran reported that he was 
treated by Dr. K. Sturckow from 1965 to 1985 for bronchial 
asthma, but he did not have the relevant medical records.  He 
said that he was treated for asthma by the VA in 1987.

In November 1995, the veteran submitted two lay statements; 
one letter from a fellow servicemember who was stationed with 
him during the time of his hospitalization during service, 
and one from a person who was a neighbor at that time.  In an 
April 1995 statement, W. A. Wiseman related that he served 
with the veteran, and visited him in the hospital at Fort 
Jackson, South Carolina, when the veteran was hospitalized in 
November 1954 for pneumonia or bronchial trouble.  In an 
October 1995 statement, J. Williams said that he was the 
veteran's neighbor when the veteran entered military service, 
and that shortly after the veteran entered service, he was 
hospitalized with pneumonia in November 1954, and was also 
hospitalized in the summer of 1956 for a period of two weeks.

In February 1996, the veteran related that he was assigned to 
the 506th Airborne Infantry Regiment from October 1954 to 
December 1954, was then assigned to the Pipeline Detachment 
1, Headquarters Company, 101st Airborne Division.  He 
enclosed a copy of orders dated in March 1955 which noted 
that he was then assigned to Adjutant General School at Fort 
Benjamin Harrison in March 1955.

In April 1996, the RO requested that the NPRC conduct a 
search for the veteran's service medical records and for any 
hospital extracts from the Surgeon General's Office (SGO) 
concerning the veteran.  A second request was made in July 
1996.

In an August 1996 memorandum, the NPRC indicated that a 
search of the morning reports from the 101st Airborne 
Division, Headquarters Company, Detachment 1 from November 
1954 to March 1955 revealed no remarks regarding any illness 
pertaining to the veteran.  A search of the morning reports 
from Fort Benjamin Harrison from June 1955 to September 1955 
was negative.

By a statement dated in September 1996, the veteran asserted 
that his asthma was aggravated during service by cigarette 
smoking.  He said that after separation from service, he was 
first treated for asthma at age 33 or 34.  (The veteran was 
born in November 1933, and he was 22 years old when he was 
separated from service in September 1956.)

By a letter dated in February 1997, a private physician, K. 
H. Sturckow, M.D., indicated that he treated the veteran for 
asthma from March 1964 to July 1985.  He said that the 
veteran's asthma was due to excessive smoking, and said he 
told the veteran to stop smoking in 1964.  He stated that the 
veteran's asthma worsened over time, and he was treated four 
times for asthma in 1985.  He opined that the veteran's 
medical retirement in 1991 was directly due to the increase 
in his asthma secondary to cigarette smoking.

By a letter dated in April 1997, the veteran reported that he 
began smoking cigarettes in his late teens, and that during 
service, he increased the number of cigarettes he smoked per 
day as he was given free cigarettes.  He said he was 
hospitalized with bronchial pneumonia during service in 
November 1954, and he asserted that such condition caused his 
current asthma.  He said he was hospitalized for bronchial 
problems, pneumonia, and a high fever during service in July 
1956.  He said he continued to smoke after separation from 
service until Dr. Sturckow told him to stop.  In another 
April 1997 statement, the veteran said that medical records 
from Dr. Sturckow were unavailable.

By a letter to Dr. Sturckow dated in May 1997, the RO 
requested that he provide any private medical records 
relating to the veteran.  Another request was sent in 
September 1997.  Dr. Sturckow did not respond.

Private medical records from P. M. Kirchoff, M.D., dated from 
October 1997 to July 1998, reflect treatment for allergic 
rhinitis and chronic obstructive asthma.

A November 1997 report of contact indicates that the veteran 
related that medical records from Dr. Sturckow were 
unavailable.

By statements received in December 1997, the veteran said 
that no medical records were available from Dr. Sturckow as 
they had been destroyed, and he had obtained Dr. Sturckow's 
February 1997 letter by writing to him and asking for same.  
He said he had asthma since age 31, when he was diagnosed 
with the disorder by Dr. Sturckow.

In May 1999, the Board remanded the veteran's claims to the 
RO for adjudication of the veteran's claim for service 
connection for a lung disorder secondary to tobacco use, and 
to obtain SSA records.

By a letter to the veteran dated in June 1998, the RO asked 
him to provide information regarding any post-service 
treatment for asthma or pneumonia.

By a statement dated in June 1999, the veteran reiterated 
many of his assertions.  He said that he incurred bronchial 
pneumonia during service (and was hospitalized twice during 
service for the condition), and that he only claimed service 
connection for a lung condition secondary to tobacco use 
after he learned that his service medical records were 
unavailable.  He stated that he quit smoking at age 32 or so, 
and had asthma since the early 1960s.  He said that when he 
applied for SSA benefits, he did not provide any information 
regarding his past medical history because his attorney told 
him the SSA was not interested in that information.

At an October 1999 Board videoconference hearing, the veteran 
reiterated many of his assertions.  He testified that he was 
hospitalized for a bronchial condition at Fort Jackson, South 
Carolina, and that W. Wiseman visited him there on a couple 
of occasions.  He stated that subsequently he was only 
treated for colds until his second hospitalization at Fort 
Benjamin Harrison.  He stated that he was told he had 
bronchial problems.  He said that during his second 
hospitalization, J. Williams called him in the hospital.  He 
testified that he was treated for asthma by Dr. Sturckow 
since the early 1960s, and reiterated that his medical 
records were unavailable.  He stated that he smoked 
cigarettes prior to service, and that during service he 
increased the amount of cigarettes he smoked.  He said he 
continued to smoke until Dr. Sturckow saw him in 1964.  He 
denied receiving treatment for a lung condition after 
separation from service until 1964.

In a November 1999 statement, Theodore Tyau, Jr. said he 
served with the veteran at Fort Benjamin Harrison in 1955 and 
1956, and he recalled that in 1956 the veteran became ill and 
had to be hospitalized for unknown reasons.

In a December 1999 statement, Dr. Kirchoff stated that the 
veteran had chronic obstructive asthma and had been treated 
for a number of years.  The doctor noted that infections can 
unmask asthma.  Dr. Kirchoff said the veteran "did have 
pneumonia in the service and while I cannot prove it was a 
cause of asthma, it may have been the reason it became 
clinically evident."

II.  Analysis

The veteran claims service connection for asthma (including 
as secondary to tobacco use) and pneumonia which he asserts 
were incurred during military service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection for an injury or disease attributable to 
the use of tobacco products during service is prohibited as 
to claims filed after June 9, 1998, but the veteran filed his 
claim before then, and thus consideration may be given to his 
claim under the prior law which permitted service connection 
when nicotine addiction, leading to disability, began in 
service.  See 38 U.S.C. § 1103 (West Supp. 1999); VAOPGCPREC 
19-97 (May 13, 1997).

The veteran's claims present the threshold question of 
whether he has met his initial burden of submitting evidence 
to show that his claims are well grounded, meaning plausible.  
If he has not presented evidence that his claims are well 
grounded, there is no duty on the part of the VA to assist 
him with his claims, and the claims must be denied.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 
(1994).  For the veteran's claims for service connection to 
be plausible or well grounded, they must be supported by 
competent evidence, not just allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

There are no available service medical records from the 
veteran's 1954-1956 period of military service.  Multiple 
attempts to obtain such records have been unsuccessful.  The 
veteran has maintained that he was treated for pneumonia in 
service, and that after service he was treated for 
respiratory problems in the early 1960s (although some of his 
statements assert even later initial post-service treatment).

The first post-service medical evidence of asthma is dated in 
1987.  A private medical record dated in November 1987 from 
Dr. Croft indicates that the veteran was treated for asthma 
and reported that the current episode was the first episode 
in eight years.  In a May 1988 Disability Report submitted to 
the SSA, the veteran stated that his disabling condition was 
severe bronchial asthma and COPD, and that such conditions 
first bothered him in 1969.  An August 1988 VA outpatient 
treatment record shows that the veteran reported that he had 
asthma in 1976, and his current asthma began in 1987.  He 
stated that he began smoking at age 13, and quit smoking one 
year previously.  In November 1989, Dr. Croft indicated that 
the veteran had asthma for about 5 years, and did not 
currently smoke.  A May 1991 treatment record from Grace 
Hospital indicated that that the veteran had asthma since age 
43 and had not smoked for 25 years.  In February 1997, 
another private physician, Dr. Sturckow, indicated that he 
treated the veteran for asthma from 1964 to 1985, and he 
opined that the veteran's asthma was secondary to cigarette 
smoking.  There are no clinical records from Dr. Sturckow, 
and the veteran has repeatedly related that the records are 
unavailable.  Dr. Kirchoff has been treating the veteran for 
asthma in recent years, and in his December 1999 statement 
the doctor noted he could not prove that reported pneumonia 
in service was a cause of the asthma but the pneumonia may 
have been the reason it became clinically evident.  There are 
no post-service medical records reflecting pneumonia or 
residuals of prior pneumonia.

With regard to the claim for service connection for 
pneumonia, even assuming, as alleged, that the veteran had an 
episode of pneumonia in service, he has presented no medical 
evidence of current pneumonia (or residuals of prior 
pneumonia).  Even if he now had current pneumonia (or 
residuals of prior pneumonia), he has submitted no medical 
evidence linking such to service.  Without competent medical 
evidence of a current diagnosis and a nexus with service, the 
claim for service connection is not well grounded.  Caluza, 
supra.

As to the claim for service connection for asthma, without 
regard to the theory of tobacco use, asthma is first shown 
years after the veteran's active duty and there is no 
competent medical evidence linking it to his service.  Dr. 
Kirchoff's recent statement acknowledges that it could not be 
proven that reported pneumonia in service was a cause of the 
veteran's asthma.  This doctor's statement, that the reported 
pneumonia "may have" been the reason the asthma became 
clinically evident, is speculative at best, conflicts with 
evidence showing no asthma for years after service, and does 
not tend to show causation between reported pneumonia in 
service and the asthma which appeared years later.  The 
statement is not competent medical evidence of causality for 
a well-grounded claim.  Tirpak, supra.  Without such 
competent medical evidence of causality, the claim for 
service connection is not well grounded.  Caluza, supra.  As 
to the specific claim that asthma is due to tobacco use in 
service, while medical evidence has been submitted showing 
that the veteran's asthma is related to his former cigarette 
use, there is no medical evidence that the lung disease, 
which first developed years after service, is linked to his 
smoking during his two-year period of active duty, as opposed 
to smoking for years before and after service.  No medical 
evidence has been submitted to show that, even though he 
smoked in service, he developed a chemical dependency on 
nicotine during active duty.  Without such competent medical 
evidence, the claim for service connection for asthma, based 
on the theory of tobacco use, is not well grounded.  Davis v. 
West, No. 97-1057 (U.S. Vet.App. Nov. 19, 1999).

The veteran has asserted that he has asthma and pneumonia 
residuals related to his period of active service.  As a 
layman, he is not competent to render an opinion regarding 
diagnosis or etiology, and his statements on such matters do 
not serve to make his claim well grounded.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

The veteran has not submitted competent medical evidence to 
show plausible claims for service connection for asthma 
(including as secondary to tobacco use) and pneumonia.  Thus 
his claims are implausible and must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.


ORDER

Service connection for asthma, including as secondary to 
tobacco use, is denied.

Service connection for pneumonia is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

